Citation Nr: 0110806	
Decision Date: 04/13/01    Archive Date: 04/23/01	

DOCKET NO.  94-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





INTRODUCTION

The veteran served on active duty from November 1962 to 
October 1964.  

In a decision in May 1996, the Board denied entitlement to 
service connection for hypertension, heart disease, 
dermatitis of the legs, a kidney condition, and a nasal 
disability.  The Board remanded the issue of entitlement to 
service connection for PTSD in order to obtain additional 
information.

Subsequently, the Regional Office (RO) determined that the 
veteran was not entitled to service connection for PTSD 
because he did not have such disability.  The case was then 
returned to the Board for appellate consideration.

In April 2000, the Board remanded the case for further 
medical evaluations of the veteran.  

After the evaluations were conducted, the RO confirmed its 
previous denial of the veteran's claim.  After a supplemental 
statement of the case was issued to the veteran, the case was 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran was a medical corpsman in service, and he 
served in South Korea with the 121st Evacuation Hospital from 
March to October 1964.  

2.  The veteran saw and treated many individuals, including 
U.S. and Korean soldiers who had been injured or wounded by 
land mines and high velocity weapons, however, he was not 
involved in combat with the enemy.

3. The veteran does have several diagnosed psychiatric 
disabilities and has displayed some symptoms consistent with 
PTSD, but the predominant weight of the evidence shows that 
he does not have an established diagnosis of PTSD.  
CONCLUSION OF LAW

Service connection for PTSD is not in order as the weight of 
the evidence establishes that he does not have PTSD which was 
incurred in or aggravated by service or is due to any 
incident of service.  38 U.S.C.A. §§ 1110, 1131, 1154 5107(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that he has PTSD, and that 
such disability is directly related to his service in Korea 
in an emergency hospital where he treated many soldiers 
wounded by land mines or in ambushes.  He contends that 
Department of Veterans Affairs (VA) hospitals and clinics 
have diagnosed PTSD and offered him treatment for such 
disability.  He further contends that he has nightmares about 
his experiences in service.  

I.  Background

The service medical records, including examination for 
discharge from service, are negative for any complaints, 
findings, or diagnoses indicative of any acquired psychiatric 
disability.  The veteran's DD 214 shows that he served as a 
medical corpsman and that he had 8 months of foreign service 
in the Pacific.  His personnel records show that he served 
with the 121st Evacuation Hospital in Korea from March to 
October 1964.  

In 1997, a statement was received from Joseph H. Kovacic, 
M.D., a retired medical corps officer.  Dr. Kovacic reported 
that he had been an orthopedic surgeon assigned to the 121 
Evacuation Hospital in South Korea in 1964 and 1965.  He 
described the hospital as the largest American military 
hospital in South Korea.  He recalled that the veteran had 
worked in the cast room in the orthopedic department of the 
hospital.  The type of work performed by the orthopedic 
department was essentially that of a wartime situation, 
tending to injured American soldiers, Korean soldiers and 
Korean civilians, including children.  Dr. Kovacic indicated 
that many were injured in the Demilitarized Zone, receiving 
wounds from mines and high velocity weapons, and that there 
was a great deal of stress involved in the hospital 
environment.  He recalled the veteran as a young soldier who 
had done fine work, but believed that it was a "terrifying 
experience" for him.  Dr. Kovacic thought that the veteran's 
experiences could have caused him to have PTSD.  Dr. 
Kovacic's service as a dedicated orthopedic surgeon at the 
121st Evacuation Hospital in Korea in 1964-65 has been 
verified by service department records.  

Private medical records for the period from 1984 to 1986 show 
complaints of anxiety, with a history of alcohol abuse.  

On a claim for a permanent and total disability rating for 
pension received in April 1992, the veteran reported that he 
had been treated for anxiety and depression since 1974 and 
that he had been diagnosed with schizophrenia in 1987.  The 
veteran's records show that he worked in a psychiatric 
facility a number of years, and that he was incarcerated for 
a felony between 1987 and 1991.  There was also a history of 
criminal offenses and alcohol abuse after discharge from 
service.

On a mental status examination in July 1987 for the 
correctional institution, there was no evidence of a thought 
disorder in terms of thought content, paranoid ideation, 
delusional thinking, perceptual disturbances, or 
hallucinatory experiences.  He was oriented in all spheres 
and memory was intact.  The diagnoses included alcoholism and 
a personality disorder.  

The veteran was hospitalized for psychiatric assessment on 
September 1, 1987, from the correctional institution because 
of bizarre behavior and speech.  There was evidence of 
auditory hallucinations, paranoid ideation, and grandiose 
features.  Affect was somewhat depressed.  There was a 
history of alcoholism.  The diagnoses included alcohol 
dependence, schizo-affective disorder, and a personality 
disorder.  He was provided medication, including Navane.  

The veteran was hospitalized in October 1987 for sudden, 
noticeable changes in behavior, including being withdrawn, 
noncommunicative, and delusional.  Further evaluation showed 
that he was feigning hearing voices and being out of contact 
with reality.  He showed hostile, obstructionistic behavior, 
and refused to obey orders given to him.  He showed perfectly 
lucid and normal thought processes while discussing his legal 
situation.  He talked about how easy it would be to do his 
time in a psychiatric facility where they treated him like a 
human being and not like an animal.  It was determined that 
he was not psychotic and had not been psychotic.  The 
diagnoses included alcohol addiction, drug addiction, and a 
personality disorder.  He was again hospitalized in 1988 and 
1989 with the diagnoses of schizo-affective disorder and 
personality disorder, with notations that his behavior was 
more consistent with the diagnosis of malingering.  

In 1990 and 1991, the veteran was hospitalized for continued 
psychiatric problems, with diagnoses of schizophrenia, 
schizo-affective disorder, personality disorder, and history 
of schizophrenia.  The possibility of malingering was also 
mentioned.  Medical and hospital records in 1992 showed 
varied diagnoses and various symptoms, including depression.  
Diagnoses included schizophrenia, with depression about 
family situation, polysubstance abuse, and schizo-affective 
disorder.  The medical records between 1987 and 1992 fail to 
mention or show any complaints, symptoms or manifestations 
which were related to the veteran's service.  

On a VA examination in September 1992, the veteran reported 
that his last job as a practical nurse ended in 1987 when he 
went to jail.  He had multiple physical complaints, and 
complaints of anxiety, stress, and depression.  He reported 
that he had been assigned to a MASH unit in service in Korea 
and that he dealt with many medical emergencies resulting 
from hostile activities, after individuals stepped on land 
mines or had been shot.  He wondered about a PTSD diagnosis 
secondary to his experiences in Korea.  The examiner stated 
that it did appear that he had experienced traumatic 
incidents, but he did not exhibit symptoms of physiological 
arousal, avoidance, nightmares, or intrusive thoughts.  The 
veteran reported diagnoses in the past of a personality 
disorder and of schizophrenia.  He provided a history of 
previous heavy alcohol use.  He stated that he was receiving 
outpatient mental health services from private clinics.  The 
examination resulted in the diagnosis of depressive disorder, 
alcohol dependence in remission, rule out psychotic disorder, 
and personality disorder.

The State of Michigan, Disability Determination Program 
reported in September and October 1992 that the veteran was 
not feasible for competitive employment due to his various 
physical disabilities and obvious difficulty with 
psychosocial functioning.  The reports showed many physical 
disabilities, which severely restricted his physical 
functioning, with a history of alcoholism, in remission.  
These reports did not mention any serious psychiatric 
symptomatology, or any findings relating to service or PTSD.  

In January 1993, the veteran was awarded Social Security 
disability benefits.  Extensive Social Security records have 
been received.  These include copies of previous private 
hospital and medical records and VA medical records, most of 
which were already of record in the veteran's claims file.  
These records showed treatment for various physical 
disabilities, and multiple psychiatric complaints, variously 
diagnosed.  PTSD was not diagnosed.  

In early and mid-1993, the veteran was hospitalized at a 
private medical facility and then at a VA medical facility 
for complaints of anxiety and depression, mostly due to being 
in a difficult financial situation.  

An initial claim for service connection for PTSD was received 
from the veteran in September 1993.  Subsequently, the 
veteran related that he was a medical corpsman in a MASH unit 
near the Demilitarized Zone in South Korea in 1963, and that 
it was a very stressful job because he attended many soldiers 
who were hurt by reason of being shot or being injured by 
land mines.  

In September 1993, a psychologist, Kamviz Alavi, of the 
Copper Country Mental Health Services reported that the 
veteran had been receiving treatment for about a year for 
complaints of anxiety, stress, and depression.  Dr. Alavi 
stated that the main source of these complaints appeared to 
be financial difficulties, family problems, physical 
problems, and lack of support after being released from jail.  
In January 1994, Dr. Alavi reported that the veteran had been 
working on his depression, and that the veteran was claiming 
that he suffered from PTSD.  

The veteran submitted a statement from a VA counselor dated 
in early December 1994 which was to the effect that he had 
been assessed at the VA clinic and did not meet the criteria 
for inpatient treatment for PTSD.  This counselor reported 
that the assessment did show minimal PTSD based on his 
reported symptoms, but that such symptoms could be addressed 
through continued outpatient treatment.  

Subsequently, a copy of the veteran's period of 
hospitalization in November 1994 at a VA medical facility and 
his assessment for PTSD was obtained.  The hospital records 
indicate that the veteran was hospitalized for three days for 
assessment of PTSD.  On admission, his goals were to "learn 
more about PTSD and how to cope and make my life more 
wholesome."  The veteran reviewed his service as a medic.  He 
provided a history of substance abuse and treatment for 
psychiatric problems with various diagnoses, including 
schizophrenia, a personality disorder, depression, and 
alcohol and drug abuse.  Clinical tests were administered 
which showed severe depression.  There were some symptoms 
specific to PTSD including irritability to loud noises, poor 
self-esteem, and hopelessness in the future.  It was noted 
that several of the profiles were elevated in the extreme 
range.  The clinical impression was that he did not appear to 
be psychotic and that it was uncertain whether he had 
symptoms reflective of PTSD.  

Subsequently, VA outpatient treatment reports show treatment 
for minimal PTSD symptoms, with the veteran complaining of 
flashbacks and nightmares of wounded veterans.  

Clinical records from Copper Country Mental Health Services 
from 1991 to 1993 show clinical testing which resulted in the 
diagnostic impression of a personality disorder and dysthymic 
disorder.

A statement was received from a VA medical facility in July 
1995 indicating that the veteran had been attending a VA 
outpatient clinic for depression and evidence of PTSD with 
presenting symptoms of flashbacks, nightmares, and wounded 
victims.  In 1996, the veteran continued to receive VA 
outpatient treatment, with a diagnosis of PTSD in remission.  

A VA psychologist's report in July 1996 showed that the 
veteran underwent psychological testing due to a history of 
substance abuse and a pattern suggestive of PTSD.  The 
testing was consistent with a diagnosis of PTSD.  However, it 
was further suggested that his profile might be of 
questionable validity due to his pervasive tendency to 
overstate his weaknesses, symptoms, distress, and 
shortcomings.  It was felt that his mood disturbances were 
likely contributory to, as well as further precipitated or 
intensified by, what appeared to be some chronic 
interpersonal and cognitive difficulties.  

A VA psychologist in March 1998 reported that the veteran had 
served in Korea as a medical corpsman where he saw much in 
the way of casualties.  It was indicated that he had 
demonstrated manifestations of mood disturbance, alcohol 
abuse, alienation, and autonomic over-responsiveness since 
his military service which was highly consistent with PTSD.  
It was indicated that he was receiving PTSD support services 
from the VA.  

A statement in 1999 from the psychologist and from a 
physician indicates that the veteran had been seen since 1994 
with diagnoses of dysthymia, polysubstance abuse, and PTSD.  
The report indicated that the veteran's mood and chemical 
problems appeared to be related to and a consequence of his 
military stress exposure during service.

On a VA examination in October 1999, the veteran's history 
and medical records were reviewed.  When asked about symptoms 
suggesting PTSD, the veteran reported problems with feeling 
edgy, nervousness, recurring thoughts of wounded people, 
trouble sleeping, irritability, suicidal ideation, and 
decreased social interaction.  The veteran stated that he did 
not have nightmares precisely, but sometimes had "intrusive 
thoughts" that might wake him.  The veteran reported that he 
had two acquaintances who were Vietnam Veterans with PTSD, 
but had little interaction with other people.  He reported 
treatment with various medications.  He reported that he had 
been placed on Social Security disability for obesity, 
diabetes, and blood pressure.  He had had no employment since 
1987 because of feelings of being "stressed out and burned 
out."  

On mental status examination, the veteran demonstrated some 
pressure of speech.  He sat anxiously.  His main affect was 
that of mild anxiety.  There were no current paranoid or 
other delusional material noted.  There was no hallucinatory 
material either.  He demonstrated no current depressive 
trends, ideas of grandiosity, compulsions, or obsessive 
thoughts.  He reported that he was taking Zoloft.  The 
diagnoses included schizo-affective disorder and history of 
alcohol dependence, in remission.  The examiner then 
explained his reasoning for determining that the veteran had 
a schizo-affective disorder.  The examiner observed that the 
veteran's "roll call" of symptoms at the beginning of the 
examination suggested that he was very familiar with the 
criteria for PTSD symptomatology, perhaps based on his 
knowledge of this from other sources.

Pursuant to the Board's remand of April 2000, the veteran was 
examined by 2 psychologists separately, each reviewing the 
veteran's records.  Both examinations were reviewed and co-
signed by a Board-certified Psychiatrist.  After reviewing 
the veteran's records and history, one psychologist reviewed 
the veteran's subjective complaints, which included 
"stress," and the feeling of being "overwhelmed."  The 
veteran reported that he worried about his health, and was 
anxious and depressed.  He further reported "intrusive 
thoughts."  When asked for clarification, he stated that he 
experienced "intrusive thoughts of suicide."  He stated that 
he heard voices inside his head.  He also reported sleep 
disturbances.  

On mental status examination, behavior and speech were within 
normal limits.  Affect was blunted.  Mood was sad.  There was 
some somatic preoccupation.  There was also some rigidity of 
thought processes, and the veteran reported auditory 
hallucinations.  The diagnostic impression was schizo-
affective disorder and alcohol dependence by history.  A 
personality disorder by history was also noted.  

After reviewing the veteran's records, the second 
psychologist interviewed the veteran.  The veteran complained 
of feeling stressed and overwhelmed.  He stated that he had 
problems sleeping and with restlessness.  He stated that he 
felt sad and isolated.  He reported questionable auditory 
hallucinations versus inner dialogue.  He stated that there 
were recurring memories of the wounded that he had seen 
during wartime.  He described some contact with others, but 
otherwise little social activity.  He saw a psychologist and 
a psychiatrist every three months.  The stressors in his life 
included medical problems, an inability to locate his 
daughter, and an upcoming Social Security disability review.  
He stated that he had been stationed in Korea at a MASH unit, 
but that he had experienced no combat.

On mental status examination there was no psychomotor 
agitation, and speech was normal.  There was some mild to 
moderate psychomotor retardation.  His mood was depressed.  
Affect was mainly reactive, with minimal constriction.  His 
thought processes were logical, linear, and goal-directed.  
The diagnosis was major depressive episode, recurrent, 
schizo-affective disorder, by history, and alcohol dependence 
in remission.  The examiner expressed the opinion that the 
veteran's recent and past symptom clusters were not 
consistent with the diagnosis of PTSD under DSM-IV criteria.  

II.  Analysis

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link established by medical evidence between 
current symptoms and an inservice stressor, and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304.

The Court of Appeals for Veterans' Claims (the Court) has 
provided certain guidelines to determine whether there is 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  The Court indicated that a 
different standard of proof, and different evidence was 
necessary, to establish whether a claimed inservice stressor 
actually occurred, depending on whether the veteran was 
engaged in combat with the enemy and whether any of the 
alleged stressors occurred during combat.  Pertinent 
guidelines and regulations have been amended in the last few 
years in accordance with the Court's guidelines, so that the 
new guidelines and regulations under 38 C.F.R. § 3.304 
provide more liberalizing criteria for determining what 
evidence is necessary to substantiate a veteran's alleged 
stressor when in combat.  However, in this case, the veteran 
has not alleged, and the evidence does not substantiate, that 
the claimed stressor occurred during combat.  

The appellant has maintained that he was stationed near the 
Demilitarized Zone in a MASH unit where he saw the results of 
combat.  The record does not show that he was involved in 
combat or that he served with a MASH unit.  It is clear that 
he did serve at an evacuation hospital in a role where he 
would have seen people with severe traumatic injuries, 
including some related to incidents of a warlike nature, even 
though the Korean Conflict had ended many years before.  The 
letter from Dr. Kovacic does provide substantiation that the 
veteran was engaged in stressful patient care which could be 
evaluated as a stressor; however, the veteran's repeated 
references to service in a MASH (Mobile Army Surgical 
Hospital) unit when he actually served at, as Dr. Kovacic 
described it, the largest evacuation hospital in Korea, is 
significant and relevant to the veteran's credibility.  As is 
well known to anyone who watched the television series, MASH, 
such units are small, mobile and set up very close to 
potential or actual combat activity.  They are, in essence, 
the first line care facilities, where patients are brought 
directly from the scene of their injuries for initial skilled 
treatment.  Evacuation Hospitals, in contrast, are fixed 
location general care facilities where those patients deemed 
so severely ill or injured as to requre evacuation out of the 
country are treated so they can travel, while many other 
patients, who have problems which are less serious, and are 
expected to return to duty, receive complete care.  By 
definition, they are in safe areas, quite remote from combat 
activity and are extremely well protected and defended.  This 
is not to say that exposure to patients at such a facility 
would not be stressful, but it does clearly imply that the 
veteran was not exposed to the degree of personal danger and 
personally life threatening situations which he has since 
alleged.  This is consistent with the evaluations of several 
examiners who found elements of exaggeration or malingering 
associated with the veteran's psychiatric complaints.   

Effective November 20, 2000, a new law was promulgated.  The 
Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, amended the 
law relating to the duty to assist, and the need for notice 
to the veteran concerning searching for and obtaining 
records, substantiating claims, and completing applications 
for compensation benefits.  The law also eliminated, in 
essence, the need to establish that a claim was well 
grounded.  The law applies to all claims pending on the date 
of enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist the veteran.

In this case, the RO has met its expanded duty to assist.  By 
virtue of the statement of the case, supplemental statements 
of the case, and the Board remands issued during the pendency 
of this appeal, the veteran and his representative were given 
notice of the medical evidence or lay evidence necessary to 
substantiate the claim.  The veteran has been provided ample 
opportunities to present evidence and arguments during his 
appeal, and has done so at great length.  The claims file 
contains all apparently relevant records and evidence, 
including records identified by the veteran, hospital 
records, Social Security records, and VA medical records.  
Multiple VA examinations have been conducted.  Although 
slightly at variance with the perhaps excessively specific 
wording of the remand, the VA evaluation process conducted in 
July 2000, in substance, actually exceeded that requested by 
the Board.  The examinations conducted were detailed and 
thorough; they included reviews of the veteran's records, and 
well thought-out opinions concerning a proper diagnosis for 
the veteran's psychiatric symptoms.  The examinations were 
conducted independently by two psychiatric health specialists 
with doctorates in psychology.  Furthermore, both 
examinations were reviewed and co-signed by a board certified 
psychiatrist.  The Board can only conclude that the 
evaluations conducted constituted substantial compliance with 
the Board's intentions in remanding the appeal.  Stegall v. 
West, 11 Vet. App. 268 (1998).    

A review of the veteran's claims file indicates that the 
veteran has a varied history of psychiatric symptoms, 
treatment, and diagnoses.  He worked in a psychiatric 
facility for a number of years, before he was incarcerated, 
and commenced the pursuit of a claim for service connection 
for PTSD.  While incarcerated, he showed definite evidence of 
exaggeration and/or malingering during some of the 
psychiatric or psychological examinations.  He definitely 
expressed opinions showing his knowledge of the benefits of 
exaggerating his symptoms to improve his condition in prison.

The various medical records in the late 1980's and early 
1990's showed complaints and findings relating to depression, 
anxiety, a personality disorder, a schizo-affective disorder, 
and schizophrenia.  While some of the recorded symptoms could 
relate to PTSD, in fact, such diagnosis was not entertained 
in the late 1980's or early 1990's.  Specifically, the 
veteran did not mention during this period of time specific 
criteria which would indicate to medical professionals that 
he met the criteria for a diagnosis of PTSD.  Specific 
complaints of depression and stress were related to many 
stressful events in the veteran's life after service; his 
prison term, family situation, and financial difficulties, 
but not to his service or any stressful situations in 
service.  

The veteran's first mention of PTSD and stress during service 
occurred on the VA examination in September 1992.  At that 
time, the veteran described service in a MASH unit.  The 
examiner noted that the veteran wondered about a PTSD 
diagnosis secondary to his experience in Korea.  The examiner 
then indicated that the veteran did appear to have 
experienced traumatic incidents during service as the result 
of treating people who were maimed, but that he did not 
exhibit any symptoms of physiological arousal, avoidance, 
nightmares, or intrusive thoughts.  The diagnoses were 
depressive disorder and a personality disorder.  Also, it is 
noted, that the State of Michigan Disability Determination 
Service in late 1992, while mentioning some psychosocial 
functioning problems, did not list PTSD among the veteran's 
various disabilities.

In September 1992, Copper Country Mental Health Services 
indicated that the veteran had been seen for several sessions 
for complaints of anxiety, stress, and depression related to 
financial difficulties.  Prior testing in 1991 from this 
medical facility had resulted in the diagnosis of a 
personality disorder, and this diagnosis was continued in the 
notes from this facility in 1993.  In January 1994, the same 
psychologist noted that the veteran continued to be treated 
for depression, although the veteran claimed to suffer from 
PTSD.  

VA medical records show that in late 1994, the veteran sought 
evaluation and treatment for PTSD symptoms.  The veteran 
provided a history of his job in service, and provided a 
medical history.  He indicated that he had applied for 
service connection for PTSD.  Psychological testing suggested 
severe depression and suicidal ideation.  The testing also 
showed some symptoms specific to PTSD, including irritability 
to loud noises, poor self-esteem, and hopelessness of the 
future.  However, it was concluded that many of the veteran's 
scores were in the extreme range and that the testing and 
interview data were equivocal.  The veteran did not appear to 
be psychotic, and it was uncertain that his symptoms 
reflected PTSD.  It was not clear whether the veteran would 
meet the criteria for PTSD, or whether he could benefit from 
a program within the medical facility.  Subsequently, the 
veteran was informed that he met the minimal symptomatology 
for PTSD, but that such minimal symptoms did not require a 
program in the hospital.  Thereafter, the VA medical records 
show that the veteran did receive treatment for PTSD symptoms 
on an outpatient basis.  

In July 1996, a VA psychologist performed additional tests 
which were interpreted as falling within the diagnostic range 
of PTSD.  However, the profile was described as of 
questionable validity due to the pervasive tendency to 
overstate weaknesses, symptoms, distress, and shortcomings.  
The testing suggested the need for continued treatment for 
depression and group therapy to address PTSD problems.  In 
1998, this psychologist indicated that the veteran had 
demonstrated manifestations of mood disturbance, alcohol 
abuse, alienation, and autonomic over-responsiveness which 
were highly consistent with PTSD.  It was noted that he was 
being followed by a psychiatrist and by supportive counseling 
for PTSD.  In 1999, this psychologist, and a physician, 
reported that the veteran was being treated for dysthymia, 
polysubstance abuse, and PTSD.  

However, a VA examination in October 1999 resulted in the 
opinion that the veteran did not have PTSD, but a schizo-
affective disorder.  The psychiatrist reviewed the veteran's 
history and symptoms.  The veteran indicated that he had 
problems with nervousness, recurring thoughts of wounded 
people, trouble sleeping, suicidal ideation, irritability, 
decreased social interaction, isolation, and depression.  
However, on further questioning, the veteran mentioned that 
he had two acquaintances who were Vietnam veterans with PTSD.  
After further examination, the examiner provided his 
reasoning leading to the conclusion that the veteran had a 
schizo-affective disorder.  

Pursuant to the Board's remand of April 2000, the veteran was 
examined by 2 psychologists independently, both of whom 
reviewed the veteran's claims file and medical records.  The 
examinations were both co-signed by a board certified 
psychiatrist.  Both examiners, after reviewing the records 
and examining the veteran, expressed the opinion that the 
veteran had either a schizo-affective disorder or a schizo-
affective disorder by history.  In addition, one examiner 
stated that the veteran was having a major depressive 
episode.  The examiners did not conclude that the veteran had 
PTSD. One examiner specifically concluded that the veteran's 
recent symptom clusters were not consistent with a diagnosis 
of PTSD under DSM-IV criteria.  

While the record shows that the veteran is being treated for 
PTSD symptoms, the Board is not persuaded by the weight and 
probity of the evidence that the veteran, in fact, currently 
has PTSD.  The veteran has a history in the late 1980's and 
early 1990's of malingering and providing false information 
on psychiatric testing and examinations for personal gain.  
He has a history of employment at a psychiatric hospital.  
Specific testing in the late 1980's and early 1990's failed 
to show any symptoms associated with PTSD, and many 
psychiatric professionals provided other diagnoses.  In fact, 
in the late 1980's and early 1990's, no medical professional 
diagnosed PTSD after exhaustive studying of the veteran.

After he was released from prison, the veteran indicated on 
the VA examination in 1992 that he was interested in PTSD.  
However, the VA examiner in September 1992 specifically 
indicated that the veteran did not have PTSD.  Private 
testing at the Copper Country Medical Facility in 1991 
through 1993 failed to show evidence of PTSD.  The VA 
hospitalization in late 1994 showed psychological testing 
consistent with minimal PTSD symptoms, but the examiner 
expressed the opinion that such testing was equivocal and 
might not be valid.

The VA examinations in 1999 and 2000 failed to result in 
diagnoses of PTSD.  These examinations specifically reviewed 
all of the veteran's medical records in the claims file, and 
all examiners concluded that the veteran did not have PTSD.  
The Board finds that the VA examinations in 1999 and 2000, 
because of their review of the veteran and of the veteran's 
records, are of sufficient weight and probity as to 
demonstrate that the veteran does not have PTSD.  The Board 
has considered the statement by Dr. Kovacic, and has conceded 
that the veteran did have stress in service.  He is even 
being treated for PTSD symptoms.  However, psychological 
tests in 1994 and 1996 upon which such treatment is based, 
were very equivocal and do not appear to have included a 
review of all of the veteran's records.  In essence, the 
weight and probity of the evidence does not demonstrate that 
he has a diagnosis of PTSD.  In this regard, the Board and 
recent mental health professionals have weighed the veteran's 
credibility, with his history of exaggerating and malingering 
during psychiatric evaluations.  Basically, the Board has 
chosen to believe and give greater weight and probative value 
to those mental health examiners in 1999 and 2000 who 
reviewed all of the veteran's records and examined the 
veteran.  These examiners have consistently expressed the 
opinion that the veteran does not have PTSD.  Without a 
current diagnosis of PTSD, the criteria for service 
connection for this disability has not been met.  38 C.F.R. 
§ 3.304.  

Finally, the Board has reviewed and discussed the information 
which was favorable and unfavorable to the veteran.  The 
evidence is not so evenly balanced as to be in equipoise or 
to raise any reasonable doubt as to any material issue.  


ORDER

Entitlement to service connection for PTSD is not 
established.  The benefit sought on appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

